Title: Correction to Draft of Portuguese-American Treaty, 25 Apr. 1786
From: Adams, John
To: 


          
            
              
            
            

              

              
            
          


          And it is further specially agreed that
            except the liberty of introducing woollens into the kingdom of Portugal
              which has been ceded to certain nations in compensation for their
              privileges yeilded on their grant to the commerce of Portugal, shall not be understood
              to be communicated to the citizens of the U. S. by this or any other article of the
              present treaty.
            which is the effect of a particular & reciprocal compensn [expansion
            sign]
          strike out the words ‘whose privilege is not the effect of a
            particular and reciprocal compensation’ and add at the end of the clause the above
            paragraph.
          Saving however the Liberty of introducing Woolens
          
            
              
            
          
        